DETAILED ACTION
The present application is a 371 national stage entry of PCT/US2016/059161.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed August 11, 2021, have been fully considered.
Claim 5 is cancelled.
The objection to Claim 1, mailed February 18, 2021, has been overcome by Applicant’s amendments. 
The rejection of Claims 1-9 and 21-31 under 35 U.S.C. § 112(b), mailed February 18, 2021, has been overcome by Applicant’s amendments. 

Claim Objections
Claim 4 is objected to because of the following informalities:  typographical error.  Claim 4 recites the limitation “at least a portion of a casing” in line 2.  However, Claim 1 introduces the limitation “a casing” in line 9.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claims 1, 6-8, and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ladva et al. (US 2014/0345863) in view of Willberg et al. (US 2008/0289823).
Claim 1. Ladva discloses A method comprising: providing a particulate material that comprises an electrically controlled propellant (Abstract “Electromagnetically active slurries comprising stabilized fluids and methods of using the stabilized, electromagnetically active slurries in fluid flow control and detection.”; [0007] “magnetic or electrically conductive particulate materials (MECPM) enables a wide array of potential applications in the oil field sector … optional use of electromagnetically inert particles (EIP)”; [0028]; [0040]); placing the particulate material in at least a first portion of the subterranean formation ([0121]; [0128]); introducing a treatment fluid into the subterranean formation ([0101] “The combination and stabilization may occur in any order or concurrently in single or multiple stages in a batch, semi-batch or continuous operation.”; [0113] – [0117]; [0120] “After the clean out, a decision will need to be made whether to repeat the treatment or just leave that portion of the wellbore suboptimally treated.”; [0133]; [0167]); and allowing the particulate material to at least partially divert the flow of the treatment fluid away from the first portion of the formation ([0009] “In various embodiments, the MECPM slurry may be used to achieve conductive channels for flow of hydrocarbons, fluid loss control, placement, diversion, delivery, fracture mapping through conductivity/resistivity measurements, temporary plugs etc.”; [0133] “Permanent isolation of zones is achieved in some embodiments by bullheading low permeability versions of the STS into water producing formations or other formations desired to be isolated, and optionally applying a magnetic field to further reduce permeability and/or divert fluids around the water bearing zones.”; [0180] “The use of magnetic field 
Ladva discloses introducing a treatment fluid into a subterranean formation through a wellbore, wherein the treatment fluid comprises electromagnetically active slurries carrying electrically conductive particulate materials and proppant, wherein the proppant may be electrically conductive or inert (Abstract; [0009]; [0028]; [0040]; [0139] – [0141]), wherein the treatment comprises achieving flow and/or diversion of hydrocarbons or other fluids, particularly by application of an electric current or magnetic field ([0028]; [0133]; [0144]; [0180]).  
Ladva discloses using the electromagnetically active slurry in temporary (e.g. degradable) or permanent zonal isolation operations, wherein the magnetic field may be applied to reduce permeability and/or divert fluids around certain zones ([0133]), but Ladva does not explicitly disclose wherein: the first portion of the subterranean formation comprises one or more perforations in a casing disposed in a first interval of a well bore that penetrates at least the first portion of the subterranean formation; and the particulate material at least partially obstructs the perforations in the first interval of the 20well bore and diverts the flow of the treatment fluid to a second interval of the well bore.  However, Willberg teaches an open or cased wellbore traversing multiple pay zones in a subterranean formation, wherein the wellbore is perforated at each zone (Figs. 6-9B; [0088]).  Willberg further teaches treating multiple zones within the wellbore and subterranean formation by diverting a treatment fluid from one zone that has been temporarily sealed / blocked by plugging material ([0011]; [0033]; [0080] – [0083]), wherein the plugging material comprises degradable material and proppant to create a composite plug in the perforations and/or wellbore ([0080]; [0081]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the temporary isolation treatment using the electrically conductive particulate materials in Ladva by blocking one or 
Claim 6. Ladva in view of Willberg teach The method of claim 1.  Ladva further discloses wherein the particulate material further comprises at least one material selected from the group consisting of: an acid soluble material, a degradable material, cement, fiberglass, a ceramic material, carbon fibers, a polymeric material, sand, clay, and any combination thereof ([0043]; [0048]; [0099]; [0140]).  
Claim 257. Ladva in view of Willberg teach The method of claim 1.  Ladva further discloses wherein introducing the treatment fluid into the subterranean formation comprises introducing the treatment fluid into the subterranean at or above a pressure sufficient to create or enhance at least one fracture in the subterranean formation ([0047]; [0113]; [0114]).  
Claim 8. Ladva in view of Willberg teach The method of claim 1.  Ladva further discloses wherein the treatment fluid comprises an acid ([0042]).  
Claim 28 Ladva in view of Willberg teach The method of claim 1.  Ladva further discloses wherein the electrical controlled propellant has particle sizes of from about 0.1 micron to about 1.0 millimeter ([0045]; [0047]).  
Claim 29. Ladva in view of Willberg teach The method of claim 1.  Ladva further discloses wherein the electrical controlled propellant has particle sizes of from about 1 micron to about 200 microns ([0045]; [0047]).  
Claim 30. Ladva in view of Willberg teach The method of claim 1.  Ladva further discloses wherein the electrical controlled propellant has particle sizes of from about 1 micron to about 30 microns ([0023]; [0047]).  
Claim 31. Ladva in view of Willberg teach The method of claim 1.  Ladva further discloses wherein the electrically controlled propellant has a shape selected from the group consisting of: platelets, shavings, flakes, ribbons, rods, strips, spheroids, toroids, pellets, tablets, and any combination thereof ([0044] – [0045]).

Claims 2, 4-5, 9, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ladva et al. (US 2014/0345863) in view of Willberg et al. (US 2008/0289823), as applied to Claim 1, further in view of Katzakian et al. (US 2012/0103479), and further in view of Gazonas (US 6,098,516).
Claim 2. Ladva in view of Willberg teach The method of claim 1.  Ladva discloses applying an electric current / electromagnetic wave wherein the electromagnetically heated material is caused to explode, tracked, and/or monitored for fluid or fracture propagation ([0143]), but Ladva does not explicitly disclose further comprising applying an electrical current to at least a portion of the electrically controlled propellant to ignite the portion of the electrically controlled propellant 10in the first portion of the subterranean formation.  However, Katzakian teaches electrically controlled propellant that can be ignited by applying electrical voltage and extinguished by withdrawing electrical voltage (Abstract; [0022]).  Gazonas teaches that propellant in conjunction with electromagnetic methods may be used for increasing a yield of hydrocarbon such as oil from a subsurface reservoir by injecting propellant into a well to a sufficient depth so that the propellant reaches the subsurface hydrocarbon reservoir and igniting the propellant in the subsurface hydrocarbon reservoir (Abstract; Col. 3, line 53 – Col. 4, line 18; Claim 1).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the electrically conductive particulate materials in Ladva with electrically controlled propellant, as taught by Katzakian and Gazonas, in order to electrically control both ignition and extinguishing of the propellant at high temperatures without melting ([0022]).
Claim 4. Ladva in view of Willberg teach The method of claim 1.  Gazonas further teaches wherein the electrical current is applied to at least a portion of a casing in a well bore penetrating at least the first portion of the subterranean formation (Fig. 2; Col. 4, lines 3-18).  
The method of claim 1.  Katzakian further teaches wherein the electrically controlled propellant comprises: 30a binder selected from the group consisting of: polyvinyl alcohol, polyvinylamine nitrate, polyethanolaminobutyne nitrate, polyethyleneimine nitrate, any copolymer thereof, and any mixture thereof ([0017]; [0031]); an oxidizer selected from the group consisting of: ammonium nitrate, hydroxylamine nitrate, and any mixture thereof ([0017]; [0033]); and a crosslinking agent ([0017]; [0022]).
Claim 21. Ladva in view of Willberg teach The method of claim 1.  Katzakian further teaches wherein the electrically controlled propellant comprises: a binder consisting of polyvinyl alcohol ([0017]; [0031]); an oxidizer consisting of ammonium nitrate ([0017]; [0035]; [0052]), and a crosslinking agent ([0017]; [0022]).  
Claim 22. Ladva in view of Willberg teach The method of claim 1.  Katzakian further teaches wherein the electrically controlled propellant comprises: a binder consisting of polyvinylamine nitrate ([0017]; [0031]); an oxidizer consisting of ammonium nitrate ([0017]; [0035]; [0052]); and a crosslinking agent ([0017]; [0022]).  

Claims 3 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ladva et al. (US 2014/0345863) in view of Willberg et al. (US 2008/0289823) in view of Katzakian et al. (US 2012/0103479), further in view of Gazonas (US 6,098,516), as applied to Claim 2 above, further in view of McPherson (US 2014/0109788).
Claim 3. Ladva in view of Willberg, further in view of Katzakian, further in view of Gazonas teach The method of claim 2.  Ladva does not disclose wherein the electrical current is applied in an amount of from about 10 milliamps to about 100 milliamps.  However, McPherson teaches an improvement to conventional propellant charged by an electromagnetic field ([0010]; [0019]) used to stimulate subsurface oil or gas well production ([0019]), the improvement comprising introducing an electrically wherein the electrical current is applied in an amount of from about 10 milliamps to about 100 milliamps ([0018]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the electrically conductive particulate materials in Ladva with electrically controlled propellant, as taught by McPherson, in order to electrically control both ignition and extinguishing of the propellant, as well as provide multiple controlled initiation and extinguishing cycles for monitoring.
Claim 25. Ladva in view of Willberg, further in view of Katzakian, and further in view of Gazonas teach The method of claim 2.  McPherson teaches wherein the electrical current is applied with a corresponding voltage of from about 200V to about 600V ([0018]).  
Claims 26-27. It would have been an obvious matter of design choice well known to one of ordinary skill in the art, before the effective filing date, to optimize the electrical current source.  

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ladva et al. (US 2014/0345863) in view of Willberg et al. (US 2008/0289823), as applied to Claim 1, in view of Grix et al. (US 2011/0067789), further in view of Gazonas (US 6,098,516).
Claim 23. Ladva in view of Willberg teach The method of claim 1.  Ladva discloses applying an electric current / electromagnetic wave wherein the electromagnetically heated material is caused to explode, tracked, and/or monitored for fluid or fracture propagation ([0143]).  Ladva does not disclose wherein the electrically controlled propellant comprises: a binder consisting of polyethanolaminobutyne nitrate; an oxidizer consisting of ammonium nitrate; and a crosslinking agent.  However, Grix teaches electrically controlled solid propellant that can be ignited or detonated by the application of electrical power (Abstract; [0021] – [0022]) and accelerated by an applied electromagnetic force ([0052]).  Grix further teaches wherein the electrically controlled propellant comprises: a binder consisting of polyethanolaminobutyne nitrate; an oxidizer consisting of ammonium nitrate; and a crosslinking agent ([0038]; [0042]).  Gazonas teaches that propellant in conjunction with electromagnetic methods may be used for increasing a yield of hydrocarbon such as oil from a subsurface reservoir by injecting propellant into a well to a sufficient depth so that the propellant reaches the subsurface hydrocarbon reservoir and igniting the propellant in the subsurface hydrocarbon reservoir (Abstract; Col. 3, line 53 – Col. 4, line 18; Claim 1).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the electrically conductive particulate materials in Ladva with electrically controlled propellant, as taught by Grix, in order to ignite and sustain combustion at various conditions without continuous electrical power and while providing faster burn rates ([0022]).
Claim 24. Ladva in view of Willberg teach The method of claim 1.  Grix further teaches wherein the electrically controlled propellant comprises: a binder consisting of polyethyleneimine nitrate; an oxidizer consisting of ammonium nitrate; and a crosslinking agent ([0042]; Claim 1).  

Response to Arguments
Applicant’s arguments, filed August 11, 2021, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Miller whose telephone number is (571)272-6242.  The examiner can normally be reached on M-F from 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTAL J MILLER/Primary Examiner, Art Unit 3674